Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00803-CV

                   Juan Francisco MONTALVO, M.D., F.A.C.O.G., et al.,
                                      Appellants

                                              v.

                                      Gabriela LOPEZ,
                                          Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CVT-000841-D3
                        Honorable Beckie Palomo, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED. It is ORDERED that appellee, Gabriela Lopez, recover her costs of this appeal from
appellants, Juan Francisco Montalvo, M.D., F.A.C.O.G., Winder N. Vasquez, M.D., Miguel E.
Najera, J.D., Executor of the Estate of Miguel E. Najera, M.D., Deceased, and Laredo Regional
Medical Center, L.P. d/b/a Doctors Hospital of Laredo.

       SIGNED April 8, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice